Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
STATEMENT OF REASONS FOR ALLOWANCE

	In independent claims 9 and 17, the recitation of “two separate first support cables, each first support cable secured at a first end to the single cylinder at spaced apart locations from the other, the first support cables having respective second ends connection means connected to respective separate anchors,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 9 and 17, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the claim and its dependent claims are allowable.
In independent claim 11, the recitation of “wherein the cylinder has an inner annular volume containing a liquid fluid and a gaseous fluid, the energy-production means and connection means, the energy-production means being placed in the inner annular volume and the connection means being connected to the anchors.,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the claim and its dependent claims are allowable.
	The closest reference is the primary reference in the previous Office Action, US 2011/0018275 (Sidenmark), that discloses the overall power plant with all claimed 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
7/28/2021